DETAILED ACTION
This Office Action is in response to a communication made on December 28, 2020. 
Claims 1 and 5 have been amended by the Applicant
Claims 1-8 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-7): 
“An application operation monitoring apparatus which monitors an operational status of an application program configured to operate by calling an interface provided from a service, the application operation monitoring apparatus comprising: a memory; an input/output device; and a CPU communicatively coupled to the memory and the input/output device, the processor configured to” and “create a monitoring node for determining whether or not the monitoring interface is operating normally by transmitting a pseudo-request to the monitoring interface and receiving a response to the request,”  is disclosed in prior art by Masao; 
“application programming interface… extract an application programming interface included in a source code of an application program to be monitored” and “select, from application programming interfaces belonging to the registered group, an application programming interface which does not involve modifying information when executing a request, as a monitoring application programming interface” is disclosed in prior art by Yamamoto;
“acquire a plurality of public application programming interfaces managed by an application programming interface gateway and acquire application programming interface group information for each of the plurality of acquired public application programming interfaces” and “confirm the service the extracted application programming interface belongs, based on the acquired application programming interface group information” is disclosed in prior art by Call;
“determine if the extracted application programming interface has a corresponding public application programming interface from the plurality of acquired public application programming interfaces” and “register, based on the confirmed service, the extracted application programming interface corresponding group,” is disclosed in prior art by Lownsbrough;
“include the monitoring node in the application program;” is disclosed in prior art by Rathod, however neither Rathod, Lownsbrough, Call, Yamamoto nor Masao show “extract from the plurality of application programming interfaces belonging to the registered group, at least one of the plurality of application programming interfaces that has a predetermined attribute, sort each node that is a functional object based on a flow, and select, as the monitoring application programming interface, an application programming interface from an upstream-side node based on the flow”.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 (and its dependent claims 2-7). Independent claim 8 is allowed for similar reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANJAN . PANT
Examiner
Art Unit 2458

								/RP/

/JASON D RECEK/Primary Examiner, Art Unit 2458